         Case 6:19-cv-01851-BR   Document 16   Filed 12/17/20   Page 1 of 22




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON


ARTHUR L. M.,1                                   6:19-cv-01851-BR

              Plaintiff,                         OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.


KATHERINE L. EITENMILLER
BRENT WELLS
Harder, Wells, Baron & Manning, P.C.
474 Willamette St.
Eugene, OR 97401
(541) 686-1969

             Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003


     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
       Case 6:19-cv-01851-BR   Document 16   Filed 12/17/20   Page 2 of 22




MICHAEL W. PILE
Acting Regional Chief Counsel
ERIN F. HIGHLAND
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2495

            Attorneys for Defendant


BROWN, Senior Judge.

       Plaintiff Arthur L. M. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's applications for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act and Supplemental

Security Income (SSI) under Title XVI of the Social Security

Act.   This Court has jurisdiction to review the Commissioner's

final decision pursuant to 42 U.S.C. § 405(g).

       For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                         ADMINISTRATIVE HISTORY

       On September 29, 2016, Plaintiff protectively filed his




2 - OPINION AND ORDER
            Case 6:19-cv-01851-BR   Document 16   Filed 12/17/20   Page 3 of 22




applications for DIB and SSI benefits.               Tr. 15, 192.2       Plaintiff

alleged a disability onset date of March 10, 2015.                   Tr. 15, 192.

Plaintiff's applications were denied initially and on

reconsideration.          An Administrative Law Judge (ALJ) held a

hearing on October 31, 2018.            Tr. 29-65.      Plaintiff and a

vocational expert (VE) testified at the hearing.                   Plaintiff was

represented by an attorney at the hearing.                  At the hearing

Plaintiff amended his alleged disability onset date to June 22,

2010.        Tr. 15, 35.

        On December 3, 2018, the ALJ issued an opinion in which he

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.         Tr. 15-24.     Plaintiff requested review by the

Appeals Council.          On September 20, 2019, the Appeals Council

denied Plaintiff's request to review the ALJ's decision, and the

ALJ's decision became the final decision of the Commissioner.

Tr. 1-3.        See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

        On November 18, 2019, Plaintiff filed a Complaint in this

Court seeking review of the Commissioner's decision.




       Citations to the official Transcript of Record (#9) filed
        2

by the Commissioner on April 21, 2020, are referred to as "Tr."


3 - OPINION AND ORDER
     Case 6:19-cv-01851-BR   Document 16    Filed 12/17/20   Page 4 of 22




                               BACKGROUND

     Plaintiff was born on August 21, 1973.           Tr. 22, 192.

Plaintiff was 41 years old on his alleged disability onset date.

Tr. 22.    Plaintiff has a high-school education and completed two

years of college.     Tr. 22, 43.   Plaintiff has past relevant work

experience as an optical-instrument assembler, glass-blower, and

janitor.    Tr. 22.

     Plaintiff alleges disability due to schizoaffective

disorder.   Tr. 35, 71, 192-99.

     Except as noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.        After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.      See Tr. 19-22.



                                STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.      Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).      To meet this burden a claimant must

demonstrate his inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months."               42



4 - OPINION AND ORDER
     Case 6:19-cv-01851-BR    Document 16    Filed 12/17/20   Page 5 of 22




U.S.C. § 423(d)(1)(A).       The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.            McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459B60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).    See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).   "It is more than a mere scintilla [of

evidence] but less than a preponderance."           Id. (citing

Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant's

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.       Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.   Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th



5 - OPINION AND ORDER
     Case 6:19-cv-01851-BR   Document 16   Filed 12/17/20   Page 6 of 22




Cir. 2008).   Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the

Commissioner's findings if they are supported by inferences

reasonably drawn from the record.      Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).     The court may not substitute its

judgment for that of the Commissioner.        Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).      20 C.F.R. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i).   See also Keyser v. Comm'r of Soc. Sec., 648

F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.            20 C.F.R.

§§ 404.1509, 404.1520(a)(4)(ii), 416.920(a)(4)(ii).             See also

Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant's impairments meet or equal one of the



6 - OPINION AND ORDER
     Case 6:19-cv-01851-BR   Document 16   Filed 12/17/20   Page 7 of 22




listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.             20 C.F.R.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).          See also Keyser,

648 F.3d at 724.     The criteria for the listed impairments, known

as Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant's residual functional capacity (RFC).              The

claimant's RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite his limitations.             20 C.F.R.

§§ 404.1520(e), 416.920(e).     See also Social Security Ruling

(SSR) 96-8p.   "A 'regular and continuing basis' means 8 hours a

day, for 5 days a week, or an equivalent schedule."             SSR 96-8p,

at *1.   In other words, the Social Security Act does not require

complete incapacity to be disabled.        Taylor v. Comm'r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work he has done in the past.      20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).     See also Keyser, 648 F.3d at 724.



7 - OPINION AND ORDER
     Case 6:19-cv-01851-BR    Document 16   Filed 12/17/20   Page 8 of 22




     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).   See also Keyser, 648 F.3d at 724-25.              Here

the burden shifts to the Commissioner to show a significant

number of jobs exist in the national economy that the claimant

can perform.   Lockwood v. Comm'r Soc. Sec. Admin., 616 F.3d

1068, 1071 (9th Cir. 2010).      The Commissioner may satisfy this

burden through the testimony of a VE or by reference to the

Medical-Vocational Guidelines (or the grids) set forth in the

regulations at 20 C.F.R. part 404, subpart P, appendix 2.               If

the Commissioner meets this burden, the claimant is not

disabled.   20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).



                              ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since June 22, 2010, Plaintiff's

alleged disability onset date.         Tr. 18.

     At Step Two the ALJ found Plaintiff has the severe

impairments of "Depression/Bipolar and Related Disorder and

Personality Disorder."       Tr. 18.

     At Step Three the ALJ concluded Plaintiff's medically



8 - OPINION AND ORDER
       Case 6:19-cv-01851-BR   Document 16   Filed 12/17/20    Page 9 of 22




determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.    Tr. 18.   The ALJ found Plaintiff has the RFC to

perform a full range of work with the following nonexertional

limitations:    can only perform simple, routine tasks requiring a

reasoning level of 1 or 2 and can only have occasional contact

with the public.     Tr. 19.

       At Step Four the ALJ concluded Plaintiff is unable to

perform his past relevant work.        Tr. 22.

       At Step Five the ALJ found Plaintiff can perform other jobs

that exist in the national economy such as agricultural-produce

packager, cleaner, and store laborer.          Tr. 23.        Accordingly, the

ALJ found Plaintiff is not disabled.          Tr. 23-24.



                                 DISCUSSION

       Plaintiff contends the ALJ erred when he failed (1) to

provide legally sufficient reasons for rejecting the medical

opinion of Scott Alvord, Psy.D., an examining psychologist;

(2) to provide legally sufficient reasons for discounting

Plaintiff's subjective symptom testimony; and (3) to consider

the lay-witness statement of Ashley N., Plaintiff's niece-in-

law.



9 - OPINION AND ORDER
     Case 6:19-cv-01851-BR   Document 16   Filed 12/17/20   Page 10 of 22




I.   The ALJ properly discounted the opinion of Dr. Alvord.

     Plaintiff contends the ALJ erred when he failed to provide

legally sufficient reasons for rejecting the opinion of

Dr. Alvord.

     A.     Standards

            "In disability benefits cases . . . physicians may

render medical, clinical opinions, or they may render opinions

on the ultimate issue of disability - the claimant's ability to

perform work."    Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

2014).    "In conjunction with the relevant regulations, [courts]

have . . . developed standards that guide [the] analysis of an

ALJ's weighing of medical evidence."        Ryan v. Comm'r of Soc.

Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).

            "If a treating or examining doctor's opinion is

contradicted by another doctor's opinion, an ALJ may only reject

it by providing specific and legitimate reasons that are

supported by substantial evidence."        Id.   When contradicted, a

treating or examining physician's opinion is still owed

deference and will often be "entitled to the greatest

weight . . . even if it does not meet the test for controlling

weight."    Orn v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007).               An

ALJ can satisfy the "substantial evidence" requirement by



10 - OPINION AND ORDER
     Case 6:19-cv-01851-BR   Document 16   Filed 12/17/20   Page 11 of 22




"setting out a detailed and thorough summary of the facts and

conflicting clinical evidence, stating his interpretation

thereof, and making findings."      Reddick, 157 F.3d at 725.            "The

ALJ must do more than state conclusions.         He must set forth his

own interpretations and explain why they, rather than the

doctors', are correct."      Id. (citation omitted).

     B.   Analysis

          On September 26, 2018, Dr. Alvord performed a

psychological evaluation of Plaintiff.         Tr. 646-50.      Dr. Alvord

diagnosed Plaintiff with schizoaffective disorder, anxiety

disorder, rule-out post-traumatic stress syndrome (PTSD), and

mild neurocognitive disorder.      Tr. 650.     Dr. Alvord stated:

"Neurocognitive functioning is somewhat impaired although

generally I suspect [Plaintiff's] antipsychotic medications are

contributing to cognitive slowing as is depression and some

distractibility with anxiety. . . .        [Plaintiff] is clearly not

functional without said medications and therefore a

neurocognitive functioning impact is an unfortunate but

necessary side effect related to treatment for the psychotic

illness noted prior."    Tr. 650.    Dr. Alvord opined Plaintiff had

moderate impairment in his ability to understand, to remember,

and to carry out simple instructions.        Tr. 652-53.       He also



11 - OPINION AND ORDER
     Case 6:19-cv-01851-BR    Document 16   Filed 12/17/20   Page 12 of 22




opined Plaintiff had marked impairment in his ability to make

judgments as to simple, work-related decisions; to understand,

to remember, and to carry out complex instructions; to make

judgments as to complex, work-related decisions; to interact

appropriately with the public, supervisors, and coworkers; and

to respond appropriately to routine work situations and to

changes in a routine work setting.          Tr. 653.

             The ALJ gave "partial weight" to Dr. Alvord's opinion

"as it agrees with the residual functional capacity" that the

ALJ found.    Tr. 21-22.     The ALJ, however, concluded the severity

of the other limitations assessed by Dr. Alvord was not

supported by the medical records.       Tr. 22.

             The ALJ, however, gave "great weight" to the opinions

of Winifred Ju, Ph.D., and Susan South, Psy.D., nonexamining,

reviewing state-agency consultants.         Tr. 20.     On February 28,

2017, Dr. Ju determined Plaintiff was capable of carrying out

simple, routine "2-3 step" tasks.       Tr. 79.      On May 9, 2017,

Dr. South also indicated Plaintiff was capable of following

basic workplace routines and schedules.          Tr. 103-04.      The ALJ

concluded the opinions of Drs. Ju and South were consistent with

the medical record "as a whole."       Tr. 20.

             Generally the more consistent a medical opinion is



12 - OPINION AND ORDER
     Case 6:19-cv-01851-BR    Document 16   Filed 12/17/20   Page 13 of 22




with the record as a whole, the more weight [the ALJ] will give

to that medical opinion."       20 C.F.R. §§ 404.1527(c)(4),

416.927(c)(4).    Although the Ninth Circuit has held the opinion

of a nonexamining physician cannot by itself constitute

substantial evidence that justifies the rejection of the opinion

of either an examining or a treating physician (Lester v.

Chater, 81 F.3d 821, 830 (9th Cir. 1995), the court has held a

nonexamining physician's opinion may serve as substantial

evidence when it is "consistent with other evidence in the

record."     Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002).

             Here the ALJ noted Plaintiff's medical records were

minimal before Plaintiff's alleged disability onset date, and

the records that existed show Plaintiff did not actively seek

treatment.    Tr. 20.   For example, the ALJ noted Plaintiff was

seen in an emergency room in June 2010 for "[a]ltered mental

status with severe agitation, fever and tremors.             Likely

combination of undiagnosed psychiatric disease, including

schizoaffective disorder or bipolar disorder, along with alcohol

withdrawal."    Tr. 407.     Plaintiff was discharged with a

recommendation for follow-up mental-health treatment, but there

is not any evidence that he received such treatment until 2016

when he was evaluated while incarcerated.           Tr. 20, 408.      In



13 - OPINION AND ORDER
     Case 6:19-cv-01851-BR    Document 16   Filed 12/17/20   Page 14 of 22




fact, during another emergency-room visit in May 2011 the

examiner noted "objectively [Plaintiff's] mental status appears

within normal limits."       Tr. 421.   Plaintiff engaged in regular

treatment throughout 2016 and 2017 and reported improvement in

his symptoms with counseling and medication.            Tr. 480, 487, 590,

595-600.   In April 2016 Plaintiff denied any mood disturbance,

felt emotionally stable, and denied depression.              Tr. 468.    In

July 2017 Plaintiff was stable with "no symptoms."              Tr. 584.      On

August 15, 2016, Plaintiff reported to his mental-health nurse

practitioner that he was not depressed or experiencing anxiety.

The nurse practitioner found Plaintiff's mental-health status

examination was normal and that Plaintiff was at a baseline in

symptomology with fair insight and judgment.            Tr. 21, 463.         In

January 2017 Plaintiff stated everything was "going well" and

that he had been working out in a gym four times a week.

Tr. 21, 485.   Plaintiff denied feelings of aggression,

irritability, anxiety, or thoughts of violence.              Tr. 485.    In

March 2017 Plaintiff was stable on his current medication

regimen.   Tr. 480.   After July 2017 there is not any evidence

that Plaintiff continued to seek treatment for his mental-health

problems until he saw Dr. Alvord in September 2018.

           Accordingly, the opinions of Drs. Ju and Scott in



14 - OPINION AND ORDER
     Case 6:19-cv-01851-BR   Document 16   Filed 12/17/20   Page 15 of 22




February 2017 and May 2017 respectively were supported by and

consistent with other medical records.         The Court, therefore,

finds the ALJ did not err when he gave greater weight to their

opinions over the opinion of Dr. Alvord.

            Plaintiff, nevertheless, contends the ALJ failed to

apply the appropriate regulatory factors when examining

Dr. Alvord's opinion, which "alone constitutes reversible legal

error."    Trevizo v. Berryhill, 871 F.3d 664, 676 (9th Cir.

2017).    Although there must be some indication that the factors

were properly considered, the Ninth Circuit has noted the ALJ is

not required to make "an express statement that [he] considered

all of the factors outline in 20 C.F.R. § 404.1527(c)."              Kelly

v. Berryhill, 732 F. App'x 558, 562 n.4 (9th Cir. 2018).              Here

the ALJ considered whether the medical opinions were supported

by the record, and supportability is one of the factors the ALJ

must considered under the regulations.         20 C.F.R. §§ 404.1527,

416.927.

            On this record the Court concludes the ALJ did not err

when he discounted the opinion of Dr. Alvord because the ALJ

provided legally sufficient reasons supported by substantial

evidence in the record for doing so.




15 - OPINION AND ORDER
      Case 6:19-cv-01851-BR   Document 16   Filed 12/17/20   Page 16 of 22




II.   The ALJ did not err when he discounted Plaintiff's
      testimony.

      Plaintiff contends the ALJ erred when he failed to provide

legally sufficient reasons for discounting Plaintiff's

subjective symptom testimony.

      A.   Standards

           The ALJ engages in a two-step analysis to determine

whether a claimant's testimony regarding subjective pain or

symptoms is credible.     "First, the ALJ must determine whether

the claimant has presented objective medical evidence of an

underlying impairment 'which could reasonably be expected to

produce the pain or other symptoms alleged.'"            Garrison v.

Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)(quoting Lingenfelter

v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007)).              The

claimant need not show her "impairment could reasonably be

expected to cause the severity of the symptom she has alleged;

she need only show that it could reasonably have caused some

degree of the symptom."       Garrison, 759 F.3d at 1014 (quoting

Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).                 A

claimant is not required to produce "objective medical evidence

of the pain or fatigue itself, or the severity thereof."

Garrison, 759 F.3d at 1014.

           If the claimant satisfies the first step of this


16 - OPINION AND ORDER
     Case 6:19-cv-01851-BR   Document 16   Filed 12/17/20    Page 17 of 22




analysis and there is not any affirmative evidence of

malingering, "the ALJ can reject the claimant's testimony about

the severity of her symptoms only by offering specific, clear

and convincing reasons for doing so."        Garrison, 759 F.3d at

1014-15.   See also Robbins v. Soc. Sec. Admin., 466 F.3d 880,

883 (9th Cir. 2006)(same).      General assertions that the

claimant's testimony is not credible are insufficient.                 Parra v.

Astrue, 481 F.3d 742, 750 (9th Cir. 2007).          The ALJ must

identify "what testimony is not credible and what evidence

undermines the claimant's complaints."         Id. (quoting Lester v.

Chater, 81 F.3d 821, 834 (9th Cir. 1995)).

     B.    Analysis

           In his Adult Function Report on November 3, 2016,

Plaintiff stated it was hard for him to concentrate and that it

takes him "longer to think about what needs to be done first."

Tr. 238.   He noted on a typical day he drinks two or three cups

of coffee, puts away the dishes, showers, "help[s] around the

house," watches television or plays videogames, makes meals for

his nephews, and goes to bed around 11:00 p.m.              Tr. 239.

Plaintiff indicated his medications make him feel "sedated."                 He

can't keep a full-time job, and he feels "somewhat stupid

compaired (sic) to before."      Tr. 239.    He keeps to himself, only



17 - OPINION AND ORDER
     Case 6:19-cv-01851-BR    Document 16   Filed 12/17/20   Page 18 of 22




spends time with his family, and does not like to go out alone.

Tr. 243-44.

            At the hearing on October 31, 2018, Plaintiff

testified he relies on family members or the bus for

transportation.   Tr. 39.     He stated he takes medications that

seem to help with his anxiety and schizoaffective episodes, but

stress is the biggest trigger for his episodes.              Tr. 48, 50.

Plaintiff testified his medications caused comprehension and

memory issues.    Although he believed he was better when he was

off the medications, he knew he needed to take them to control

his episodes.    Tr. 52.     Plaintiff was working with Vocational

Rehabilitation, but he was unable to find employment.               Tr. 49.

            The ALJ discounted Plaintiff's testimony on the ground

that his statements were inconsistent with the medical and other

evidence in the record.      Tr. 20.   For example, the ALJ noted

there were "minimal records" in the file before Plaintiff's

alleged disability onset date and that Plaintiff "did not

actively seek treatment."       Tr. 20.     The ALJ indicated

Plaintiff's family assisted him in getting treatment due to

their concerns about Plaintiff's behavior, but Plaintiff "did

not seem to believe any of his reported symptoms were of great

concern."   Tr. 20.   The ALJ also noted Plaintiff was seen in an



18 - OPINION AND ORDER
       Case 6:19-cv-01851-BR   Document 16   Filed 12/17/20   Page 19 of 22




emergency room in June 2010 for "[a]ltered mental status with

severe agitation, fever and tremors.          Likely combination of

undiagnosed psychiatric disease, including schizoaffective

disorder or bipolar disorder, along with alcohol withdrawal."

Tr. 407.    Plaintiff was discharged with a recommendation for

follow-up mental-health treatment, but there is not any evidence

that he received such treatment until 2016 when he had an

evaluation while incarcerated.        Tr. 20, 408.       In fact, during

another emergency room visit in May 2011 the examiner noted

"objectively [Plaintiff's] mental status appears within normal

limits."    Tr. 421.

            The ALJ noted Plaintiff received regular treatment

throughout 2016 and 2017, and with counseling and medication he

reported improvement in his symptoms.          Tr. 480, 487, 590, 595-

600.   In April 2016 Plaintiff denied any mood disturbance, felt

emotionally stable, and denied experiencing depression.

Tr. 468.    In July 2017 Plaintiff was stable with "no symptoms."

Tr. 584.    On August 15, 2016, Plaintiff reported to his mental-

health nurse practitioner that he was not experiencing any

depression or anxiety, and the nurse practitioner found his

mental-health status examination was normal and that Plaintiff

was at a baseline in symptomology with fair insight and



19 - OPINION AND ORDER
     Case 6:19-cv-01851-BR   Document 16   Filed 12/17/20    Page 20 of 22




judgment.   Tr. 21, 463.     In January 2017 Plaintiff stated

everything was "going well" and that he had been working out in

a gym four times a week.     Tr. 21, 485.      Plaintiff denied any

feelings of aggression, irritability, anxiety, or thoughts of

violence.   Tr. 485.    In March 2017 Plaintiff was stable on his

current medication regimen.      Tr. 480.

            On this record the Court concludes the ALJ did not err

when he discounted Plaintiff's subjective symptom testimony

because the ALJ provided legally sufficient reasons supported by

substantial evidence in the record for doing so.

III. The ALJ's failure to consider the lay-witness statement of
     Ashley N., Plaintiff's niece-in-law, is harmless error.

     Plaintiff contends the ALJ erred when he failed to consider

the lay-witness statement of Ashley N., Plaintiff's niece-in-

law, regarding Plaintiff's limitations.

     A.     Standards

            Lay-witness testimony regarding a claimant's symptoms

is competent evidence that the ALJ must consider unless he

"expressly determines to disregard such testimony and gives

reasons germane to each witness for doing so."              Lewis v. Apfel,

236 F.3d 503, 511 (9th Cir. 2001).         The ALJ's reasons for

rejecting lay-witness testimony must also be "specific."               Stout

v. Comm'r, Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir.


20 - OPINION AND ORDER
     Case 6:19-cv-01851-BR   Document 16   Filed 12/17/20   Page 21 of 22




2006).    Germane reasons for discrediting a lay-witness's

testimony include inconsistency with the medical evidence and

the fact that the testimony "generally repeat[s]" the properly

discredited testimony of a claimant.         Bayliss v. Barnhart, 427

F.3d 1211, 1218 (9th Cir. 2005).      See also Williams v. Astrue,

493 F. App'x 866 (9th Cir. 2012).

     B.     Analysis

            On November 4, 2016, Ashley N., with whom Plaintiff

lived at the time, provided a Third-Party Adult Function Report

regarding Plaintiff's limitations.         Tr. 258-65.      Ashley N.

indicated Plaintiff "had a hard time with time management,"

"needs strict step-by-step instructions," and "has a hard time

with comprehension."    Tr. 258.    She also noted Plaintiff's

medications make him tired and drowsy, and he has severe panic

attacks that lead to a "manic state of mind."           Tr. 258.     She

indicated Plaintiff spends a lot of time sleeping and needs

reminders to shower, but he is able to do household chores with

encouragement and step-by-step instructions and he helps take

care of his nephews.    Tr. 259-60, 262.

            Defendant acknowledges the ALJ did not discuss Ashley

N.'s statement in his decision.      Def.'s Brf. (#14) at 13.

Because the Court has already concluded the ALJ properly



21 - OPINION AND ORDER
     Case 6:19-cv-01851-BR   Document 16   Filed 12/17/20   Page 22 of 22




discounted Plaintiff's testimony, however, the ALJ may also

properly discount the similar testimony of Plaintiff's niece-in-

law based on the same reasons.      See Bayliss v. Barnhart, 427

F.3d 1211, 1218 (9th Cir. 2005)(germane reasons for discrediting

a lay-witness's testimony include the fact that the testimony

"generally repeat[s]" the properly discredited testimony of a

claimant).   Accordingly, although the ALJ erred when he failed

to address Ashley N.'s testimony, the Court concludes the error

was harmless.



                               CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 17th day of December, 2020.


                                  /s/ Anna J. Brown
                             ______________________________________
                             ANNA J. BROWN
                             United States Senior District Judge




22 - OPINION AND ORDER
